—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated November 30, 1993, which, after a hearing, excluded the petitioner from participating in the Medicaid program for a period of five years.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondents proffered substantial evidence that the petitioner, a physician and a duly enrolled Medicaid provider, on numerous occasions engaged in unacceptable billing practices by submitting false claims, failing to maintain adequate records, providing care and services that were not medically necessary, and failing to meet professionally recognized standards. Accordingly, the respondents’ determination that the petitioner failed to meet professionally recognized standards for health care in violation of 18 NYCRR part 515, must be confirmed (see, Matter of Hunter v New York City Bd. of Educ., 190 AD2d 851).
Moreover, the sanction imposed is consistent with the proper guidelines (see, 18 NYCRR 515.4), and is not so disproportionate to the nature of the offenses as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Constant v New York State Dept, of Social Servs., 215 AD2d 555; Matter of Ghosal v Bane, 204 AD2d 215).
We have reviewed the petitioner’s remaining contention and find it to be without merit. Sullivan, J. P., Altman, Hart and Friedmann, JJ., concur.